    Case 1:19-cr-00071-LO Document 1 Filed 03/07/19 Page 1 of 5 PageID# 1
                                                                                                RLEO
                                                                              ^'           W OPEN COURT


                    IN THE UNITED STATES DISTRICT COURT FOR THp

                            EASTERN DISTRICT OF VIRGINIA                             CLERK U.S. DISTRICT COURT
                                                                                       /tLEXANDRIA, VIBRlMia

                                     Alexandria Division


 UNITED STATES OF AMERICA                             Case No. 1:19-CR-71


               V.                                     Count 1: 18 U.S.C. § 922(g)(1)
                                                      (Felon in Possession ofa Firearm)
 BRIAN THOMAS REYNOLDS,
      also known as"Tom Sanders,'                     Count 2: 18 U.S.C. § 1001
                                                      (False Statements)
               Defendant.
                                                      Forfeiture Notice


                                       INDICTMENT


                          March 2019 Term - at Alexandria, Virginia

                                          COUNT 1


                              (Felon in Possession of a Firearm)

       THE GRAND JURY CHARGES THAT:

       On or about June 21,2017, at Leesburg, in the Eastern District of Virginia,

                                   BRIAN THOMAS REYNOLDS,
                                    also known as'Tom Sanders,"

defendant herein, having previously been convicted of a crime punishable by a term of

imprisonment exceeding one year, did knowingly possess in and affecting interstate commerce

firearms and ammunition,namely:

      (a)     an HS Products XDS .45 cal. pistol, bearing serial number XS680272;

      (b)     a Remington Model 1911 Rl,.45 Cal. pistol, bearing serial number RH47968A;

      (c)     a Ruger LCP .380 cal. pistol, bearing serial number 376-55390;

      (d)     a FNH FNS-9,9mm pistol, bearing serial number GKU0010164;

      (e)     a Cobra ENT of Utah Inc. Model CA-380,.380 Cal. pistol, bearing serial number
              CP079594;
    Case 1:19-cr-00071-LO Document 1 Filed 03/07/19 Page 2 of 5 PageID# 2



      (f)     a Smith & Wesson M&P 15-22 Rifle, bearing serial number HBT2842;

      (g)     a Devil Dog Arms carbine model DDA-15B,bearing serial number B00019;

      (h)     a Mossberg Maverick Model 88, 12 Gauge shot gun, bearing serial number
              MV72623S;

      (i)     rounds of.45 caliber ammunition;

      (j)     rounds of.380 caliber ammunition;

      (k)     rounds of5.56x45 caliber ammunition;

      (1)     rounds of9 mm ammunition; and

      (m)     rounds of.22 caliber ammunition;

all of which firearms and ammunition previously had traveled in interstate commerce.

      (In violation of Title 18, United States Code, Section 922(g)(1).)
     Case 1:19-cr-00071-LO Document 1 Filed 03/07/19 Page 3 of 5 PageID# 3



                                           COUNT 2


                                       (False Statements)

       THE GRAND JURY FURTHER CHARGES THAT:

       On or about June 21,2017, at Sterling, within the Eastem District of Virginia,

                                BRIAN THOMAS REYNOLDS,
                                 also known as"Tom Sanders,"

defendant herein, did knowingly and willfully make materially false, fictitious, and fraudulent

statements and representations in a matter within the jurisdiction ofthe executive branch ofthe

Government ofthe United States, namely, falsely asserting to the FBI that, since being released

from prison on a prior federal conviction, he had never shot, carried, owned, bought, or sold a

firearm.


       (In violation of Title 18, United States Code, Section 1001(a)(2).)
     Case 1:19-cr-00071-LO Document 1 Filed 03/07/19 Page 4 of 5 PageID# 4




                                      FORFEITURE NOTICE


       THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT THE PROPERTY

DESCRIBED BELOW IS SUBJECT TO FORFEITURE:

       Pursuant to Federal Rule of Criminal Procedure 32.2(a), the defendant BRIAN THOMAS

REYNOLDS,also known as"Tom Sanders," is hereby notified that, if convicted ofan offense

alleged in Count 1 ofthis Indictment, the defendant shall forfeit to the United States, pursuant to

18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), any firearm and ammunition involved in or used

in the offense.


       The property to be forfeited includes, but is not limited to:

       (a)        an HS Products XDS .45 cal. pistol, bearing serial number XS680272;

       (b)        a Remington Model 1911 Rl,.45 Cal. pistol, bearing serial number RH47968A;

       (c)        a Ruger LCP .380 cal. pistol, bearing serial number 376-55390;

       (d)        a FNH FNS-9,9mm pistol, bearing serial number GKUOO10164;

       (e)        a Cobra ENT of Utah Inc. Model CA-380,.380 Cal. pistol, bearing serial number
                  CP079594;

       (f)        a Smith & Wesson M&P 15-22 Rifle, bearing serial number HBT2842;

       (g)        a Devil Dog Arms carbine model DDA-15B,bearing serial number B00019;

       (h)        a Mossberg Maverick Model 88,12 Gauge shot gun, bearing serial number
                  MV72623S;

       (i)        rounds of.45 caliber ammunition;

       (j)        rounds of.380 caliber ammunition;

       (k)        rounds of5.56x45 caliber ammunition;

       (1)        rounds of9 mm ammunition; and

       (m)        rounds of.22 caliber ammimition.
      Case 1:19-cr-00071-LO Document 1 Filed 03/07/19 Page 5 of 5 PageID# 5




       (In accordance with Title 18, United States Code, Section 924(d)(1); Title 28, United

States Code, Section 2461(c); and Rule 32.2(a), Federal Rules of Criminal Procedure.)


       G.Zachary Terwilliger
       United States Attorney                       A TRUE BILL
                                                         -JimuM to the E-GovcmmerrtAct
                                                          .ypiter icalrm""k
                                                                         the Clerk's Office."'"I
By:
       Matthew Burke                                FORBPERSON OF THE GRAND JURY
       Assistant United States Attorney
       Russell L. Carlberg
       Special Assistant United States Attorney
